DETAILED ACTION
This action is in response to preliminary amendments received on 5/4/2018. It is noted that all of the originally submitted claims 1-15 have been canceled and new claims 16-30 added. A complete action on the merits of claims 16-30 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 16 is objected to because of the following informalities:  “a voltage is output” in line 5 of claim 16 should be amended to delete the “is” to read --a voltage output--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US Pub. NO. 2013/0006237) in view of Paton (US Patent No. 6,733,498).
Regarding Claim 16, Werner teaches a device for tissue coagulation (abstract), the device comprising:
an electric source 28, configured to be connected to electrodes 15 and 18 for influencing biological tissue with current ([0024]-[0027]),
a monitoring unit (24, 25, 26 shown in Fig. 5), which is connected to the electric source, configured to determine one or both of a current output by the electric source and a voltage is output by the electric source ([0009]-[0016] and Fig. 5),
a control unit 12, which includes the monitoring unit and which is connected to the electric source in a controlling manner, the control unit configured to:
establish an energy the electric source outputs to the electrodes in a first operating phase (I) ([0032]-[0035]), and
control the electric source as a function of the energy, which is determined in the first operating phase (I), in a subsequent second operating phase (II) (as seen in Fig. 4); however, Werner does not teach wherein at least one of a minimum and a maximum duration of the second operating phase (II) is defined according to the energy value from the first operating phase (I).
In the same field of invention Paton teaches a device for tissue coagulation comprising an electric source 100 and a control unit 200, which is configured to establish the duration of the second stage as a function of the duration of the first stage, which itself is defined by the energy value from the first operating (see Col. 3, ll. 2-Col. 4, ll. 41). It would have been obvious to one having ordinary skill in the art at the time of the invention to define a duration of the second phase of operation of Werner as a function of the duration of the first phase, which is defined based on the energy value from the first operating phase as Paton teaches in order to precisely control the coagulation treatment while avoiding excessive thermal damage, over-heating or under-coagulation as Paton teaches in Col. 1, ll. 45-Col. 2, ll. 28). 
Regarding Claim 17, Werner teaches wherein the control unit is interconnected with the electric source in the first operating phase (I) as a current regulating circuit (regulating the current at dotted line K1 seen in Fig. 4 and explained in [0030]-[0032]).
Regarding Claim 18, Werner teaches wherein at an onset of the first operating phase (I), the control unit is configured to define a chronologically increasing current (increase the current at dotted line K1 seen in Fig. 4 and explained in [0030]-[0032]).
Regarding Claim 19, Werner teaches wherein during at least a section of the first operating phase (I), the control unit is configured to define a constant current (Fig. 4).
Regarding Claim 20, Werner teaches wherein the control unit comprises a module  configured to determine a conclusion of the first operating phase (I)-using at least one of:
a relationship between voltage and current at the electric source increases beyond a threshold value (Ronax),
the relationship between voltage and current at the electric source (18) passes through a minimum (M),
an increased speed of change in the relationship between voltage and current at the electric source exceeds a threshold value,
the voltage (Uact) at the electric source exceeds a threshold value, the current (Iact) falls below a threshold value ([0024]-[0041]).
Regarding Claim 21, Werner teaches wherein at an onset of the second operating phase (II), the control unit is equipped to adjust at least one variable of:
current (Iact) from the electric source,
voltage (Uact) at the electric source,
output power (Pact) of the electric source to a same value the variable had at a conclusion of the first operating phase (I) ([0035] and [0041]).
Regarding Claim 24, Werner in view of Paton teaches wherein the control unit is configured to define a chronological length (t2) of the second operating phase (II) (see Col. 3, ll. 2-Col. 4, ll. 41 of Paton).
Regarding Claim 25, Werner in view of Paton teaches wherein the control unit is configured to define a chronological length (t2)of the second operating phase (II) as a as a function of the energy (El), which is determined in the first operating phase (I) (see Col. 3, ll. 2-Col. 4, ll. 41 of Paton).
Regarding Claim 26, Werner teaches wherein directly following the second operating phase (II), the control unit is configured to merge into a third operating phase (III) ([0035] and Fig. 4, right after t2).
Regarding Claim 27, Werner teaches wherein in the third operating phase (III), the control unit is configured to define and adjust a constant voltage (U3) ([0035] and Fig. 4, right after t2).
Regarding Claim 28, Werner teaches wherein in the third operating phase (III), the control unit is configured to define a voltage (U3) of the electric source to a value determined by the monitoring unit at a conclusion of the second operating phase (II) (“interrupt or terminate the delivery of the HF voltage, or reduce it to a low value 23 that is not physiologically effective, as shown in FIG. 4” [0035]).
Regarding Claim 29, Werner teaches wherein the control unit is configured to conclude the third operating phase (III), if:
a minimum treatment time (tmm) and a given total energy (Etot) have been reached or
a maximum treatment time (tmax) has elapsed or a maximum energy (Emax) has been applied (“If the value of the energy delivered and ascertained in this way reaches a limit value, then the unit 12 can (at time t2) interrupt or terminate the delivery of the HF voltage, or reduce it to a low value 23 that is not physiologically effective, as shown in FIG. 4” [0035]).
Regarding Claim 30, Werner teaches wherein the control unit is equipped to monitor a power output by the electric source in the operating phase (II), so as to extend a time period (t2) for the second or third operating phase (II, III), provided that the power has left a performance window, which is defined between a maximum power (Pmax) and a minimum power (Pmin) ([0032]-[0035]).

Claims 22-23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Werner in view of Paton as applied above in view of Luka (WO 2008/102154).
Regarding Claims 22 and 23, Werner in view of Paton teaches wherein in the second operating phase, the control unit is configured to define a course of time t2, but not for changing of a relationship between the voltage at the source and the current supplied by said source, wherein the course of time encompasses a constant impedance increase. Luka teaches a control unit configured to monitor the impedance of tissue during coagulation such that an appropriate amount of time encompassing a constant impedance increase can be set to allow the operator to stop heating of tissue at the correct time in order to prevent overheating and injury to tissue by taking into account of a relationship between the voltage at the source and the current supplied by said source (see Page 14, II. 22-Page 15, II. 15). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to program the control unit such that it would be operable to use a power control loop arranged to monitor the impedance during the coagulation mode and allow the operator to stop heating of tissue at the correct time in order to prevent overheating and injury to tissue by taking into account of a relationship between the voltage at the source and the current supplied by said source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794